DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment has been entered. Claims 1-20 are pending of which claims 13-20 are withdrawn from consideration. Addition of “wherein the opening is exposed by a gap spacing between an underside of the mask and the exterior surface of the body and over the opening” to claim 1 has overcome rejections of claims 1, 3-5, and 9  under 35 USC 102(a)(1) or, in the alternative, under 35 U.S.C. 103 as obvious over Coskun (US 20180281006). Amendment to claim 6 has overcome rejection of claim 6 under 35 USC 102(a)(1) and 102(a)(2) over El Naga (US 20190337056) and of claim 7 under 35 USC 103 over El Naga.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, and 8-9 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by El Naga (US 20190337056) cited in the IDS dated March 21, 2022.
Regarding claim 1, El Naga discloses an additively manufactured structure (Figs. 1A-C, [0001], [0036]). El Naga discloses an object including a body (additively manufactured part 104 Figs. 1A-C, [0040]) including an opening in an exterior surface thereof (powder hole region 106 Figs. 1A-C [0040]). As the opening disclosed by El Naga [0040] exists in three-dimensional space, the opening disclosed by El Naga must have some first area at the exterior surface of the body (Figs. 1A-C). El Naga discloses a mask positioned above the opening (co-printed cap 102, 105 Figs. 1a, 1C [0040], [0044]). El Naga shows that the mask extends beyond the opening (Figs. 1A, 1C), thereby showing that the mask has a second area that is larger than the first area and that the mask overhangs the exterior surface of the body in the area surrounding the opening (Figs. 1A, 1C). El Naga discloses a plurality of support ligaments (lower hourglass-shaped structures Fig. 1A, [0040]; very small interface Fig. 1C [0044]). El Naga shows that support ligaments are coupled to the mask and to the exterior surface of the body at a location adjacent to the opening (Figs. 1A, 1C). As the ligaments shown by El Naga are solidified components contacting both the mask and the exterior surface (Figs. 1A, 1C, [0038-40]) the ligament portions shown by El Naga are structurally capable of supporting at least a portion of the mask. El Naga discloses that the opening is exposed by a gap spacing (offset) between an underside of the mask and the exterior surface of the body (top surface of the AM part) and over the opening (“the co-printed cap 102 can cover the top surface of the AM part 104. In some embodiments the AM part 104 may be printed at the same time with a cap, slightly offset from the top surface” [0040] Figs. 1A, 1C). 
Regarding claim 2, El Naga discloses the plurality of support ligaments are breakable to remove the mask therefrom [0042-44].
Regarding claim 3, El Naga shows embodiments in which additional overhang support elements are coupled to the overhang and the exterior surface of the body (flash projections 206 and 208 Figs. 2A and 2B, [0045-46]). El Naga discloses that the additional support portions are capable of supporting the overhang to some extent (flash projections and can be used to form a friction weld between the AM plug and the surfaces [0046]); therefore, the support portions disclosed by El Naga [0045-46] would be structurally capable of supporting the overhang to some extent during additive manufacture.
Regarding claim 8, El Naga shows that at least one support ligament includes a narrowed portion along a length of the at least one of the plurality of support ligaments (narrowing in Fig. 1A, interface 110 in Fig. 1C, [0044]) the narrowed portion having a smaller lateral, cross-sectional dimension than the rest of the at least one of the plurality of support ligaments (Figs. 1A, 1C). As the structure of a removal link is a narrowed portion along a ligament, the narrowed portions shown by El Naga meet the presently claimed removal link structure.
Regarding claim 9, El Naga shows that the plurality of support ligaments includes at least one support ligament on one side of the opening, and at least one support ligament on an opposing side of the opening, when sides of an opening are construed as one of two boundaries of the opening in a cross-sectional depiction of the opening (Figs. 1A, 1C). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over El Naga (US 20190337056) as applied to claims 1 above.
Regarding claim 5, in one embodiment El Naga shows openings that are elliptical in shape (holes 606 Fig. 6A [0055]). It would have been obvious for one of ordinary skill in the art to form the mask portion disclosed by El Naga ([0040-44], Fig. 1A, 1C) to have an elliptical shape because El Naga discloses the mask closes the opening [0040] and forming the mask to have the shape of the opening would close the opening. A circular shape is a species of an elliptical shape.

Claim(s) 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over El Naga (US 20190337056) in view of Coskun (US 20180281006).
Regarding claims 10 and 12, El Naga discloses an additively manufactured object (Figs. 1A-C, [0001], [0036]). El Naga discloses an object including a body (additively manufactured part 104 Figs. 1A-C, [0040]) including an opening in an exterior surface thereof (powder hole region 106 Figs. 1A-C [0040]). El Naga discloses a plurality of support ligaments extending from the exterior surface of the body (lower hourglass-shaped structures Fig. 1A, [0040]; very small interface Fig. 1C [0044]).
El Naga discloses that during production, the object comprises a mask [0040], [0044] which is configured to be removed during production of the part [0042-44]. El Naga suggests using the mask to shield powder trapped in the opening from media and liquids in post-processing operations [0041].
Coskun teaches an object (airfoil pressure side with two masking devices Fig. 4, [0010]). Coskun teaches an object including a body (pressure side 104 [0020], Fig. 4) including an opening (cooling hole 118 Fig. 1, Fig. 4 [0020], [0030]) in an exterior surface thereof (cooling holes along surfaces of the component [0020], external surfaces [0021]). Coskun teaches a mask (masking device 300 Fig. 4, [0024]) positioned above the opening (Fig. 4, [0030]). Coskun teaches embodiments in which the masking portion overshadows the opening completely [0023], [0030]. Coskun teaches a plurality of support ligaments (first and second legs, 316 and 318 [0031], [0034], Fig. 4) each support ligament coupled to the mask and the exterior surface of the body at a location adjacent to the opening (Fig. 4) to support a portion of the mask (securing masking device in cooling hole [0034]). Coskun teaches that the mask functions to shield the opening from a spray coating ([0031], [0040], Fig. 5), and teaches removing the mask following the coating ([0027], [0040], Fig. 6).
Both El Naga and Coskun teach substantially similar objects which provide a mask component covering an opening, the mask coupled to the object by ligaments adjacent to the opening. Both El Naga and Coskun further teach that the mask can function as a shield to protect the opening from some medium. Both El Naga [0042-44], and Coskun ([0027], [0040], Fig. 6) teach removing the masking portion.
Given the similarities of both the masked opening structure of both El Naga and Coskun and the similar shielding function taught by both El Naga and Coskun, it would have been obvious for one of ordinary skill in the art to coat the masked object disclosed by El Naga ([0040-44], Figs. 1A, 1C), and considering both El Naga and Coskun teach the mask shields the opening, the result of applying a coating to an assembly of the object disclosed by El Naga would predictably shield the opening from coating material.
Considering both El Naga [0042-44], and Coskun ([0027], [0040], Fig. 6) teach removing the masking portion, it would have been obvious for one of ordinary skill in the art to remove the masked portion in the process disclosed by El Naga in view of Coskun as applied above. El Naga teaches mask removal is easiest at thin wall portions [0043], and El Naga discloses that ligaments comprise hourglass-shaped structures on respective sides (Fig. 1A, [0041]). In view of El Naga’s teachings of removal at thin wall portions [0043], it would have been obvious for one of ordinary skill in the art to remove the mask portion from the object disclosed by El Naga in view of Coskun as applied above at the thinnest point of the hourglass-shaped ligaments disclosed by El Naga (Fig. 1A). Such removal would necessarily leave the base of the hourglass-shaped ligaments as residuals. Fig. 6 of Coskun shows that the coating covers the area external to the masking structure; therefore, the residual ligaments would be partially surrounded to some extent by coating meeting the limitation that each ligament element remaining in the object at least partially surrounded by the coating. In embodiment of El Naga herein applied (Fig. 1A, [0040]), the base portions of the ligaments in contact with the object have a greater thickness than the thin portion by which the mask is removed; therefore, some outer portion of any ligament element at the exterior surface of the coating would have a smaller width than some inner portion of each ligament element within the coating, thereby meeting the additional limitations recited in claim 12. 
Regarding claim 11, El Naga shows that the plurality of support ligaments includes at least one support ligament on one side of the opening, and at least one support ligament an opposing side of the opening, when sides of an opening are construed as one of two boundaries of the opening in a cross-sectional depiction of the opening (Figs. 1A, 1C).

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
Regarding the rejections over El Naga (US 20190337056), applicant argues that El Naga discloses a plug where the present invention of claim 1, is directed to a mask This argument is not persuasive because a plug does mask an opening to some extent, and therefore does meet the claim limitations of a mask. Arguments that the structure disclosed by El Naga are sealed are not persuasive because the embodiment disclosed by El Naga in paragraphs [0040-45] and Figs. 1A. is not completely sealed, as El Naga explicitly discloses that the two supports for the mask portion are hourglass shaped [0040], Fig. 1A, and two hourglass shaped supports are separate, discrete hourglass shaped units. This embodiment is cited in the portion of the office action dated August 23, 2022 in the paragraph that begins “Regarding claim 1”, not in the portion directed to claim 6 as argued by applicant. This embodiment of El Naga meets the newly added gap spacing limitation in stating “the co-printed cap 102 can cover the top surface of the AM part 104. In some embodiments the AM part 104 may be printed at the same time with a cap, slightly offset from the top surface” [0040]  and shown in Figs. 1A, and 1C. The embodiment of El Naga to which applicant refers was relied upon to meet both the spacing and the skirt limitation previously recited in claim 6, the rejection of which applicant has presently overcome by amendment.
Applicant’s arguments regarding the rejection of independent claim 10 over El Naga in view of Coskun (US 20180281006), specifically directed to the combination of references, are not persuasive because El Naga identifies the supports relied upon to meet the claimed ligaments as " two lower hourglass-shaped structures on respective sides” [0040] thereby identifying the structures and any remnants thereof as separate, discontinuous units. 
Arguments that the combination of El Naga and Coskun would not necessarily leave the base as residuals is not persuasive because El Naga discloses thin sections for removal [0042043]. As shown in Fig. 1A, the thin portion of the supports are vertically displaced from the base portion. Arguments that remnants of the cap disclosed by El Naga would be removed before applying a coating are not persuasive because El Naga discloses that the cap itself “may shield trapped powder from media and liquids used in post-processing operations” [0040], and the mask taught by Coskun covers the opening during coating (Figs. 4-5); therefore, the mask and any remnants thereof disclosed by El Naga in view of Coskun as applied above would remain above the opening and not removed prior to coating.
Applicant’s arguments, see the discussion of Coskun (US 20180281006) as applied to, filed November 16, 2022, with respect to claims 1, 3-5 and 9 have been fully considered and are persuasive.  The rejection of claims 1, 3-5 and 9 under 35 USC 102/103 over Coskun alone have been withdrawn. 
Applicant’s arguments for the patentability of dependent claims in reference to arguments for the patentability of independent claims are not persuasive for the reasons given above.
Applicant is reminded that “[i] order to be eligible for rejoinder, a claim to a nonelected invention must depend from or otherwise require all the limitations of an allowable claim” (MPEP 821.04).

Allowable Subject Matter
Claims 4 and 6-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Independent claim 1 recites a structure comprising an object including a body including an opening in an exterior surface thereof, the opening having a first area at the exterior surface of the body; a mask positioned over the opening, the mask having a second area that is larger than the first area so as to overhang the exterior surface of the body above the opening; and a plurality of support ligaments, each support ligament coupled to the mask and the exterior surface of the body at a location adjacent to the opening to support a portion of the mask, wherein the opening is exposed by a gap spacing between an underside of the mask and the exterior surface of the body and over the opening. Claim 4 depends on claim 1 and recites further comprising a detachment member extending from the mask. Claim 4 thereby requires some additional component extending from the mask, this component being structurally capable of contributing to some act of detachment. Claim 6 depends on claim 1 and further narrows the claimed structure by reciting “a skirt extending from the underside toward the opening, the skirt having a lower end defining a skirt spacing from the exterior surface of the body, wherein the lower end of the skirt is over the opening”. 
The present office action relies on El Naga (US 20190337056) to anticipate the limitations of independent claim 1. With respect to claim 4, El Naga does disclose embodiments in which additional features of the structure are modified to permit detachment ([0041-45], Figs. 2-3); however, the hourglass structure of the supports (Fig. 1A) or the embodiments disclosed in Figs. 2 and 3 does not meet the limitation of some additional component extending from the mask, this component being structurally capable of contributing to some act of detachment. Regarding claim 6, the embodiment of El Naga previously relied upon to meet the skirt limitation of claim 6 as originally presented no longer applies to claim 6 as presently amended because present claim 6 requires the skirt itself both extends from the underside toward the opening, and a lower end of the skirt is over the opening. The embodiment depicted in Fig. 3 of El Naga does not meet both limitations.
Coskun (US 20180281006) was previously relied upon to anticipate or in the alternative render obvious claim 1 as originally presented. Present claim 1 defines over Coskun for at least the limitation  wherein the opening is exposed by a gap spacing between an underside of the mask and the exterior surface of the body and over the opening.
Claim 7 depends on claim 6 and defines over the prior art for at least the reasons given above with respect to claim 6.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P O'KEEFE whose telephone number is (571)272-7647. The examiner can normally be reached MR 8:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN P. O'KEEFE/            Examiner, Art Unit 1738                                                                                                                                                                                            
/ANTHONY J ZIMMER/            Primary Examiner, Art Unit 1736